1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     JAMES EDWARD NICHOLS
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
12   UNITED STATES OF AMERICA,                   )   Case No. 6:18-MJ-00049 JDP
                                                 )
13       Plaintiff,                              )
                                                 )   STIPULATION AND ORDER
14           v.                                  )   CONTINUING STATUS CONFERENCE
                                                 )   AND SCHEDULING BRIEFING
15   JAMES EDWARD NICHOLS,                       )
                                                 )
16       Defendant.                              )   Date: April 17, 2019
                                                 )   Time: 10:00 a.m.
17                                               )   Judge: Hon. Jeremy D. Peterson
18
19
20           It is hereby stipulated and agreed between plaintiff, United States of America, and
21   defendant, James E. Nichols, that the status conference scheduled for April 17, 2019, may be
22
     vacated and the following schedule set for briefing and hearing on a motion to suppress
23
     evidence:
24
             (1) motion and supporting brief due by May 8;
25
26           (2) opposition due by May 29;

27           (3) optional reply brief due June 5, 2019.
28   /////

                                                     -1-
1             The parties will address in their briefs the question whether an evidentiary hearing is
2    necessary and will alert the Court in advance of the hearing. The parties agree that the motion
3
     may be heard, as well as a status conference, on June 12, 2019, at 10:00 a.m.
4
                                                    Respectfully Submitted,
5
                                                    HEATHER E. WILLIAMS
6                                                   Federal Defender
7    Dated: April 5, 2019                           /s/ T. Zindel________________ __
                                                    TIMOTHY ZINDEL
8                                                   Assistant Federal Defender
                                                    Attorney for JAMES E. NICHOLS
9
10                                                  McGREGOR SCOTT
                                                    United States Attorney
11
12   Dated: April 5, 2019                           /s/ T. Zindel for S. St. Vincent
                                                    SUSAN ST. VINCENT
13                                                  Legal Officer
14
15                                                ORDER
16            The above schedule is adopted. The status conference scheduled for April 17 is
17   continued to June 12, 2019, at 10:00 a.m., at which time the Court will hear defendant’s motion.
18
19   IT IS SO ORDERED.
20
21   Dated:      April 12, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28

                                                      -2-
